BEER, Judge.
Little purpose will be served by a detailed recitation of the unusual procedural developments which bring this matter before us. It is sufficient to say that both parties and their attorneys have, at one point or another in the proceedings, been disadvantaged to some extent. This matter has been in constant legal limbo insofar as adjudication of the merits of the case are concerned. From the original filing in November 1971 until the present, the simple issues raised in the original petition and answer have never been heard.
The ends of justice are best met by our remanding this case for a trial on the merits.
The judgment of the First Parish Court for the Parish of Jefferson read, rendered and signed on July 24, 1974 is hereby an-nuled. A trial on the merits is ordered. The funds in controversy are to be placed in the registry of the First Parish Court. Distribution of those funds as well as costs of these proceedings to depend on final disposition of this matter following trial on the merits.
Annulled and remanded.
REDMANN, J., dissenting.